   1    KELLER BENVENUTTI KIM LLP
        TOBIAS S. KELLER (Cal. Bar No. 151445)
   2
        (tkeller@kbkllp.com)
   3    DARA L. SILVEIRA (Cal. Bar No. 274923)
        (dsilveira@kbkllp.com)
   4    DANISHA BRAR (Cal. Bar No. 312950)
        (dbrar@kbkllp.com)
   5    650 California Street, Suite 1900
        San Francisco, California 94108
   6    Telephone: (415) 496-6723
   7    Facsimile: (650) 636-9251

   8    Attorneys for the Debtor and Debtor in Possession

   9
                               UNITED STATES BANKRUPTCY COURT
  10
                               NORTHERN DISTRICT OF CALIFORNIA
  11
                                      SAN FRANCISCO DIVISION
  12

  13
       In re:                                    Bankruptcy Case
  14                                             No. 20-30242 (HLB)
       ANTHONY SCOTT LEVANDOWSKI,
  15                                             Chapter 11
                                   Debtor.
  16                                             NOTICE OF HEARING ON INTERIM
                                                 FEE APPLICATIONS OF ESTATE
  17                                             PROFESSIONALS FOR ALLOWANCE
                                                 AND PAYMENT OF COMPENSATION
  18
                                                 AND REIMBURSEMENT OF EXPENSES
  19
                                                 Date: September 9, 2021
  20                                             Time: 10:00 a.m. (Pacific Time)
                                                 Place: (Tele/Video Appearances Only)
  21                                                    United States Bankruptcy Court
  22                                                    Courtroom 19, 16th Floor
                                                        San Francisco, CA 94102
  23
                                                 Objection Deadline: September 6, 2021,
  24                                             4:00 p.m. (Pacific Time)
  25

  26

  27

  28

Case: 20-30242    Doc# 636     Filed: 08/16/21    Entered: 08/16/21 15:43:54    Page 1 of 3
   1           PLEASE TAKE NOTICE that on March 4, 2020 (the “Petition Date”), Anthony S.
       Levandowski, as debtor and debtor in possession (the “Debtor”) in the above-captioned chapter
   2   11 case (the “Chapter 11 Case”), filed a voluntary petition for relief under chapter 11 of title 11
       of the United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court for
   3   the Northern District of California (San Francisco Division) (the “Bankruptcy Court”).
   4
              PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court will hold a hearing on
   5   September 9, 2021, at 10:00 a.m. (Pacific Time) (the “Hearing”) before the Honorable Hannah
       Blumenstiel, United States Bankruptcy Judge. Pursuant to the Bankruptcy Court’s Sixth
   6   Amended General Order No. 38 In re: Coronavirus Disease Public Health Emergency, effective
       March 1, 2021 and until otherwise ordered, all hearings shall be conducted by video or
   7   teleconference. The Courtroom will be closed. All interested parties should consult the
       Bankruptcy Court’s website at www.canb.uscourts.gov for information about court operations
   8   during the COVID-19 pandemic. The Bankruptcy Court’s website provides information
       regarding how to arrange a telephonic or video appearance. If you have any questions regarding
   9   how to appear at a court hearing, you may contact the Bankruptcy Court by calling 888-821-
       7606 or by using the Live Chat feature on the Bankruptcy Court’s website.
  10

  11           PLEASE TAKE FURTHER NOTICE that, in addition to any other matters to be heard
       at the Hearing, the Bankruptcy Court is scheduled to hear the following:
  12
                  •   Fourth Interim Fee Application of Paladin Management Group, LLC for
  13                  Allowance and Payment of Compensation and Reimbursement of Expenses for the
                      Period of March 1, 2021 Through June 30, 2021 (Docket No. 620) (the “Paladin
  14                  Interim Fee Application”); and
  15              •   Fourth Interim Fee Application of Keller Benvenutti Kim LLP for Allowance and
                      Payment of Compensation and Reimbursement of Expenses for the Period of
  16                  March 1, 2021 Through June 30, 2021 (Docket No. 622) (the “Keller Benvenutti
                      Kim Interim Fee Application; and
  17

  18              •   First Interim Fee Application of Carden Rose, Inc. For Allowance and Payment
                      of Compensation and Reimbursement of Expenses for the Period of March 1,
  19                  2021 Through June 30, 2021 (Docket No. 624) (the “Carden Rose Interim Fee
                      Application”); and
  20

  21              •   First Interim Fee Application of Hemming Morse LLP For Allowance and
                      Payment of Compensation and Reimbursement of Expenses for the Period of
  22                  March 1, 2021 Through June 30, 2021 (Docket No. 626) (the “Hemming Morse
                      Interim Fee Application”); and
  23

  24              •   First Interim Fee Application of Holland & Associates CPAs, Inc. For Allowance
                      and Payment of Compensation and Reimbursement of Expenses for the Period of
  25                  March 1, 2021 Through June 30, 2021 (Docket No. 628) (the “Holland &
  26                  Associates Interim Fee Application”); and

  27

  28

Case: 20-30242     Doc# 636      Filed: 08/16/21     Entered: 08/16/21 15:43:54        Page 2 of 3
                  •   First Interim Fee Application of Platt Consulting LLC For Allowance and
   1                  Payment of Compensation and Reimbursement of Expenses for the Period of
   2                  March 1, 2021 Through June 30, 2021 (Docket No. 630) (the “Platt Interim Fee
                      Application”); and
   3
                  •   Second Interim Fee Application of Julie Jenanyan DBA Monkey Off Your Back
   4                  For Allowance and Payment of Compensation and Reimbursement of Expenses
                      for the Period of March 1, 2021 Through June 30, 2021 (Docket No. 633) (the
   5                  “MOYB Interim Fee Application”); and
   6              •   First Interim Fee Application of Joseph A. Shaw, Ph.D. For Allowance and
                      Payment of Compensation and Reimbursement of Expenses for the Period of
   7                  February 20, 2021 Through June 30, 2021 (Docket No. 632) (the “Shaw Interim
                      Fee Application,” with the above listed fee applications, the “Interim Fee
   8
                      Applications”).
   9
              PLEASE TAKE FURTHER NOTICE that any oppositions or responses to the Interim
  10   Fee Applications must be in writing, filed with the Bankruptcy Court, and served on counsel for
       the Debtor at the above-referenced address so as to be received on September 6, 2021. In
  11   deciding the Interim Fee Applications, the Court may consider any other document filed in the
       Chapter 11 Case.
  12
               PLEASE TAKE FURTHER NOTICE that copies of the Interim Fee Applications and
  13   their supporting papers can be viewed and/or obtained: (i) by accessing the Court’s website at
       http://www.canb.uscourts.gov or (ii) by contacting the Office of the Clerk of the Court at 450
  14   Golden Gate Avenue, San Francisco, CA 94102. Note that a PACER password is needed to
  15   access documents on the Bankruptcy Court’s website.

  16

  17   Dated: August 16, 2021                      KELLER BENVENUTTI KIM LLP
  18                                               By:    /s/ Danisha Brar
  19                                                      Danisha Brar

  20                                               Attorneys for Debtor and Debtor in Possession

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242     Doc# 636     Filed: 08/16/21    Entered: 08/16/21 15:43:54      Page 3 of 3
